DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s claims filed 12/01/2021.
Claims 1-20 are pending. 
Claims 1, 8, and 15 have been amended. 
Claims 1-20 are allowed. 
Response to Arguments
Applicant’s arguments, see pages 9-10 of Applicant’s Response filed 12/01/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the novelty/non-obviousness of claims 1, 8, and 15, the prior art does not appear to teach, in the context of the systems and methods recited for express package delivery, that information is determined for more than one account associated with a first recipient address, more than one user is determined that is logged into more than one account respectively, and, in response to determining that the more than one user is device is logged into the more than one account, sending a position request to each of these users, and, in response to receiving a response to the position request, the recipient closest to the address among these users is chosen as the delivery destination, and a notification to deliver the package to this recipient is sent to a courier terminal. Such a combination of elements, in this context, is not taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krishnakumar, R., et al. "A Survey on Optimal Distribution System for GPS and GEO based Shipment and Tracking in Wireless Sensor Networks."; hereinafter “Krishnakumar” (2016).
Krishnakumar generally teaches a system and method for route planning and shipment tracking via GPS, but is silent as to the particular arrangement of elements outlined above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.